IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50933
                         Summary Calendar
                        __________________


LEONARDO U. ALMARAZ,

                                      Plaintiff-Appellant,

versus

SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant-Appellee.



                       - - - - - - - - - -
          Appeal from the United States District Court
                   for the Western District of
                      USDC No. SA-95-CA-289
                       - - - - - - - - - -
                          July 11, 1996

Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Leonardo U. Almaraz appeals from the district court's

judgment in a review of the denial of a claim for disability

insurance benefits and supplemental security income benefits.

She argues that the Commissioner's decision is not supported by

substantial evidence.   Succinctly, she challenges the

hypotheticals posed to the vocational expert by the

Administrative Law Judge (ALJ), a lack of opportunity to correct


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50933
                                -2-

deficiencies in the hypotheticals, the ALJ's failure to order a

consultative examination to develop her complaints of depression

and suicidal thoughts, the credit afforded the reports of

orthopedic surgeons over the report of her treating chiropractor,

and the ALJ's failure to order a consultative examination to

pursue potential neurological problems.   We have reviewed the

record and the district court's decision and find no reversible

error.   See Almaraz v. Chater, No. SA-95-CA-289 (W.D. Tex. Nov.

21, 1995).

     AFFIRMED.